*•    '    FILED IN                             __       nrOO           IE                                      PD-0622-15
"COURT OF CRIMINAL APPEALS                      FJJ ~ \J O Z Z ~ 1 D                         COURT OF CRIMINAL APPEALS
                                                                                                              AUSTIN, TEXAS
          July 14, 2015                                                                    Transmitted 7/13/2015 12:16:12 PM
                                                                                             Accepted 7/14/2015 11:31:53 AM
     ABEL ACOSTA CLERK                 IN THE COURT OF CRIMINAL APPEALS                                         ABELACOSTA
                                                                                                                       CLERK



           THADMON LEWIS                                          §     APPEALED FROM THE
                            Appellant                             COURT OF APPEALS, 6th DISTRICT

           V.                                                     §     CCA NO. PD-0622-15                         .
                                                                  CASE NO. 06-14-00111-CR               r rAt\\t(k
                                                                  TRIAL COURT NO. 42729-B               U^1        ^
           THE STATE OF TEXAS
                            Appellee                              §     STATE OF TEXAS

                                       FIFTH MOTION FOR EXTENSION OF TIME
                                TO FILE PETITION FOR DISCRETIONARY REVIEW


           TO THE HONORABLE COURT OF APPEALS:


                   NOW COMES, THADMON LEWIS, the Appellant herein, and moves the Court for an

           extension of time to file Appellant's Petition for Discretionary Review in this cause, pursuant to

           Rules 38.6 and 10.5 (b) of the Texas Rules of Appellate Procedure, and in support thereof would

            show the Court as follows:


                                                            I.


                   The Appellant in this cause was convicted in the 124th District Court of Gregg County,
            Texas in cause number 42729-B for the offense of Credit/Debit Card Abuse.


                                                            II.


                      The Court of Appeals' opinion on remand was delivered on March 24, 2015. Appellant's

            Petition for Discretionary Review is due on or about July 14, 2015.

                                                           III.


                   The Appellant hereby requests a first extension of time to file Appellant's Petition for

            Discretionary Review.

                    The undersigned counsel has been unable to devote sufficient time to the review of the

            record, research and preparation of Appellant's Petition for Discretionary Review for the
following good and sufficient reasons:

       This counsel's illness continues and he is still under a doctor's care.

       In addition to the above-listed matter, the undersigned counsel has been involved with a

very busy trial and appellate schedule and is involved in numerous other felony

and misdemeanor cases at various stages of litigation.

        WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of
Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant's
Petition for Discretionary in this cause for an additional one week, to July 21, 2015.




                                                              RESPECTFULLY SUBMITTED,



                                                                 /s/Clement Dunn
                                                              Attorney for Appellant
                                                              140 E. Tyler Street, Suite 240
                                                              Longview, TX 75601
                                                              (903) 753-7071 Fax (903) 753-8783
                                                              State Bar # 06249300
                               CERTIFICATE OF SERVICE


       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 07-13-15



                                                      /s/ Clement Dunn
                                                   Attorney for Appellant
                          IN THE COURT OF CRIMINAL APPEALS



THADMON LEWIS                                       §        APPEALED FROM THE
               Appellant                            COURT OF APPEALS, 6th DISTRICT

V.                                                  §        CCA NO. PD-0622-15
                                                    CASE NO. 06-14-00111-CR
                                                    TRIAL COURT NO. 42729-B
THE STATE OF TEXAS
               Appellee                             §        STATE OF TEXAS

                                            ORDER


       BE IT REMEMBERED, that on the               day of                       , 20     , came

on to be considered the above and foregoing Fifth Motion for Extension of Time to File

Appellant's Petition for Discretionary Review. After consideration of the same, it is the opinion

of the Court that Appellant's Motion be:

       ( )     GRANTED, and the present cause is hereby extended until                            ,

               20     .

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE                   day of                     ,20     , at

              _____ o'clock        .

       SIGNED:



                                                             JUDGE PRESIDING